Title: General Orders, 1 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters New-Windsor Thursday July 1st 1779.
            Parole Harkimer—C. Signs Clinton Jay.
          
          The whole Army is for the future to undergo a monthly inspection, in which the State of the men’s arms accoutrements, ammunition, clothing and camp equipage is to be carefully examined: At these inspections the following returns are to be made to the Inspector.
          1st—A return of the strength of each company regimentally digested, accounting for all absentees, together with the alterations since the last inspection.
          2ndly A return of the different articles of clothing in possession of each company, with an account of the quantity received, lost, worn out, or otherwise deficient since the last inspection.
          3rdly—A return of Arms, Ammunition & Accoutrements of each company, accounting for the alterations and distinguishing such as are in the hands of the men absent on command &c.—from those present.
          4thly A return of the camp equipage delivered each company, the quantity on hand and the deficiencies since the preceding examination.
          5thly—A return from the regimental Quarter Master of all the articles he has drawn since the last inspection both from the brigade Quarter Master & brigade Conductor, the issues he has made to each company, the stock in hand, and the deficiencies which have happened.
          6thly—A similar return from the regimental Clothier of all the articles of clothing by him received, delivered & in hand.
          7thly—A return from the brigade Quarter-Master of the articles in his department, issued to the several regiments and returned to him by them.
          8thly—A similar return from the brigade Conductor.
          The result of these inspections are to be communicated to the officers commanding divisions and brigades so far as respects their commands, as well as to the Commander in Chief & commanding officer in the department.
          The Major Generals or officers commanding divisions are to communicate their division orders through the Sub-Inspectors; But as the duties of their office will be too numerous and e[x]tensive in many cases to permit their attendance for the general orders, they are to be hereafter exempted from this part of the duty assigned them which is to be performed by the Aide-De-Camps to the Major Generals; But as the Adjutant General will often have matters to communicate which

may not be the proper subjects of written orders, The Sub-Inspectors will attend at the Orderly-Office as frequently as their Occupations will permit.
          The Sub-Inspectors are to receive brigade returns from the Brigade-Inspectors which they are to digest into division returns for the Major Generals.
          The Commander in Chief having been informed that some commissioned officers hold appointments in the Commissary and Forage department, thinks it necessary to direct that the practice be discontinued in future.
          The demands upon the line for the Staff officers authorized by Congress are so numerous that it would be injurious to the service to permit any others than they have pointed out. The officers commanding divisions will see this order carefully executed allowing only sufficient time to supply their places by other appointments, which it is expected will be immediately done.
          Henry McCormic Esquire late Brigade Major to the 1st Pennsylvania Brigade is appointed to do the duties of Brigade Major and Brigade Inspector to the Light Corps under Brigadier General Wayne.
          The Honorable Congress have been pleased to pass the following Act.
        
        
          In Congress June 22nd 1779.
          Resolved—That it be recommended to the Legislative & Executive Powers in the several States, more especially those that are adjacent to Long-Island and other places in possession of the enemy to take the most effectual measures to prevent plundering the Inhabitants of such places, and all officers of the Army are directed to use their utmost exertions to prevent such Practices.
          As nothing can be more unwarrantable than plundering the Inhabitants, the General persuades himself that every officer of the Army will exert himself to prevent it in all cases whatever.
          At a General Court-Martial of the line whereof Lieutenant Colonel Ford is President June 23rd.
          Lieutenant Moody of the 2nd Virginia State Regiment was tried for, “Scandalous, infamous behaviour, unbecoming the Character of a Gentleman and Officer, also with breaking a former Arrest in being out of camp when notified to appear for trial altho he knew a Court was sitting.”
          The Court acquit Lieutenant Moody of the charge of scandalous, infamous behaviour in the instances exhibited against him—but they are of opinion that Lieutt Moody is reprehensible for the language made use of by him to Lieutenant Edmonston at Middle-Brook in May last which they consider as a breach of Article 1st Section 7th of

the Articles of War, which directs as a punishment, an Arrest, and as Lieutenant Moody has been arrested & tried they are of opinion he should be discharged of his Arrest.
          They are also of opinion Lieutenant Moody was not properly arrested on the 2nd charge.
          The General confirms the sentence, at the same time he feels real Pain at the indecency of the behaviour and language which passed between the Gentlemen concerned; utterly inconsistent with that delicacy of character, which an officer ought under every circumstance to preserve.
          The familiarity made use of by Lieutenant Moody to reinlist the soldier mentioned in Lieutenant Rudder’s deposition was intirely improper.
          Also Corporal Swan of the 2nd Regiment of Light-Dragoons was tried.
          1st—For insolent language.
          2ndly—Delivering his sword to one of the Inhabitants for the “purpose of insulting officers,” found guilty of using insolent language to some officers in the Maryland line being a breach of Article 5th Section 18th of the Articles of War and sentenced to be reduced to a private and to ask pardon of the officers he was insolent to—The Court do acquit him of the other charges.
          The Commander in Chief approves the sentence and orders the execution of it as soon as may be.
          Likewise Elihu Bellows and Philip Goldwait of the 2nd regiment of Light-Dragoons were tried.
          1st—“For insolent language.
          2ndly “Delivering up their clothing, arms & accoutrements to the inhabitants for the purpose of insulting officers.
          3rdly—“Coming into company in the disguise of country-men themselves”—acquitted of the charge of insolent language but severally found guilty of the other charges, being breaches of Article 5th Section 18th of the Articles of War and sentenced each to receive one hundred lashes.
          The Commander in Chief confirms the sentences and orders them executed at such time and place as Major General Putnam shall direct.
          The 1st Pennsylvania brigade to relieve the 1st Maryland at the Forest of Deane tomorrow.
        
      